Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 7, 2019

                                          No. 04-19-00491-CV

                   IN RE Klint Eugene MILLER, Kenneth B. Miller and Molly

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On July 18, 2019, relators filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on August 7, 2019.



                                                                   _____________________________
                                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2016-3364-DC, styled In the Interest of R.W.M. and K.S.M., Children,
pending in the 38th Judicial District Court, Real County, Texas, the Honorable Camile G. Dubose presiding.